Citation Nr: 1540420	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-10 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  The Veteran has a current hearing loss disability for VA purposes.  The Veteran's enlistment exam from March 1973, did not reflect any hearing problem.  Review of the Veteran's service treatment records (STR) reveal a complaint of hearing loss in June 1975.  The Veteran stated that he used to work on a gunboat which has turbine engines.  The doctor placed him in a hearing booth.  The Report of Medical History at separation from service, dated February 1977, shows the Veteran checking yes to hearing loss.  The Report of Medical Examination at separation from service, dated February 1977, reflects normal hearing; however, the audiometer readings reflect a threshold shift from the Veteran's entrance exam and his separation from service exam. 

The Veteran was afforded a VA medical examination regarding hearing loss in July 2011 after which the examiner rendered the opinion that the Veteran's hearing loss was less likely as not due to noise exposure in the military.  The rationale provided was that the Veteran's hearing was within normal limits for disability purposes at the time of last exam in service and there is a lack of any frequency specific testing from the year after service indicating that a hearing loss had manifested to a compensable degree of severity.

The Board notes that the Court of Appeals for Veterans Claims, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.  

The Board finds the July 2011 VA medical opinion to be inadequate because it relies on a lack of hearing loss at separation, failed to address the threshold shift from entrance to separation in service, and failed to address the Veteran's complaint in service. 

The Board stated that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the opinion from July 2011 is inadequate, the claim is remanded for a new medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any bilateral hearing loss found to be present.  The claims file must be made available to the examiner(s) for review in conjunction with the examination(s).  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

Based on the examination(s) and review of the record, the examiner(s) should address the following: Is it at least as likely as not (50 percent or higher degree of probability) that any current bilateral hearing loss was incurred in or aggravated by service?

The examiner(s) should comment on the threshold shift from entrance to separation from service, the STR complaint in June 1975, and the Report of Medical History in which the Veteran selected yes to hearing loss.

The examiner(s) should comment upon prior examinations of record.

A complete rationale must be provided for any opinion offered.  If the examiner(s) is unable to provide a requested opinion without resorting to mere speculation, he or she must explain why that is the case.

2.  After the development requested above has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the appellant and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




